DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a human being is claimed.  The examiner notes the phrases “beside a torso of the occupant” and “deployable between a hip of the occupant” are examples.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawatase (9,016,718).
Fukawatase discloses a side airbag device 10 comprising an inflator 34; and a bag-shaped airbag 16 inflatable and deployable in a space above a console box 14 and beside an occupant (P) seated in a vehicle seat 12 in response to the gas upon activation of the inflator to protect a lateral portion of the occupant, the console box 14 provided on an inner side in a vehicle width direction relative to the vehicle seat, the airbag including a torso protection portion 40L inflatable and deployable in a space beside a torso of the occupant, a support portion 40U provided on a console box side of the torso protection portion and configured to be pushed onto a top surface of the console box in an inflated and deployed state, and a hip protection portion 40L inflatable and deployable between a hip of the occupant and a lateral portion of the console box, the support portion 40U and the hip protection portion 40L being defined by a continuous chamber, the inflator 34 being positioned from above to below the support portion in a side view of the vehicle, the airbag being mounted on a lateral portion of the vehicle seat via the inflator, as shown in Figure 1. In an inflated and deployed state, the support portion 40U and the hip protection portion 40L extend along the top surface and side surface of the console box, respectively, in a front-rear view of the vehicle, and a portion of the support portion and a portion of the hip protection portion respectively opposing the top surface and side surface of the console box are defined by a continuous single base fabric piece 46, as shown in Figures 1 and 2. In an inflated and deployed state, the support portion 40U is pushed onto half or more of the top surface of the console box 14 in a front-rear view of the vehicle, as shown in Figures 1 and 2. The torso protection portion 40L, the support portion 40U, and the hip protection portion 40L are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/FAYE M FLEMING/Primary Examiner, Art Unit 3616